Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments with respect to the prior art rejection claims have been considered but are moot in view of the new ground(s) of rejection, particularly the application of the Waxman reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US Pub. No. 2016/0285752) in view of Zhang et al (US Pub. No. 2007/0030826), hereafter, “Zhang,” and Waxman et al (US Pub. No. 2015/0039687), hereafter, “Waxman.”

As to claim 1, Joshi discloses a method comprising: 
monitoring, by a processor, conditions in a telecommunication service provider network, wherein the monitoring comprises obtaining the conditions from a server of the telecommunication service provider network via a real-time communication application ([0039], particularly, “Certain embodiments of the present disclosure may merely utilize network monitoring information, path information, and data stream information from an existing system put in place to monitor network activity and performance.”); 
selecting, by the processor, a first path by which to connect a communication session between the first user endpoint device and a second user endpoint device, wherein the first path is a path through the telecommunication service provider network that is expected to satisfy a predefined level of performance for the communication session based on the conditions wherein the communication session comprises a real-time communication session (Fig. 1 and [0042], particularly, “At step 330, QoS metrics for a particular stream is determined to be below a particular threshold. Communications management system may scan data streams managed by the system to ensure that each communication stream is experiencing sufficient call quality. Thresholds may be specified for unacceptable levels of service. When the system determines that these threshold levels are reached or exceeded, the system may determine a new network path for routing the communication stream over with the goal of 
connecting, by the processor, the communication session between the first user endpoint device and the second user endpoint device via the first path ([0042]); 
detecting, by the processor, a change in the conditions that results in the first path failing to satisfy the predefined level of performance ([0042], particularly, “When the system determines that these threshold levels are reached or exceeded, the system may determine a new network path for routing the communication stream over with the goal of improving or optimizing the performance of the data stream. For example, if a significant number of packets are dropped for a particular VoIP call, the communications management system may re-route the data stream to use a new network path.”); 
selecting, by the processor, a second path by which to connect the communication session, wherein the second path is a path through the telecommunication service provider network that is expected to satisfy the predefined level of performance for the communication session based on the conditions as changed ([0042], particularly, “When the system determines that these threshold levels are reached or exceeded, the system may determine a new network path for routing the communication stream over with the goal of improving or optimizing the performance of the data stream. For example, if a significant number of packets are dropped for a particular VoIP call, the communications management system may re-route the data stream to use a new network path.”); and 
initiating, by the processor, a handoff of the communication session from the first path to the second path ([0042], particularly, “For example, if a significant number of packets are dropped for a particular VoIP call, the communications management system may re-route the data stream to use a new network path.”)

But, Zhang discloses monitoring, by a processor of a first user endpoint device, conditions in a telecommunication service provider, wherein the monitoring comprises obtaining the conditions from a server of the telecommunication service provider network via a real-time communication application of the first user endpoint device  (Abstract, particularly, “The MIMM client communicates with a MIMM Server. The MIMM Server collects information from MIMM Clients and provides information to the MIMM Clients pertaining to the network(s) to which the mobile MID has access, such as information concerning the availability of a network, the quality of network connectivity, etc.”; MIMM client reading on “a first user endpoint device,” see also [0049], particularly, “MIMM Client can be run on the mobile terminal as an autonomous process making its own decisions and performing appropriate tasks.”)
selecting, by the processor, a second path by which to connect the communication session (Abstract, particularly, “The MIMM Client is responsible for determining whether and when a handoff or roaming operation should be initiated by the mobile MID, and which network interface the mobile MID should use after the handoff/roam operation has been completed.”),
initiating, by the processor, a handoff of the communication session from a first path to the second path (Abstract, particularly, “The MIMM Client is responsible for determining whether and when a handoff or roaming operation should be initiated by the mobile MID, and which network interface the mobile MID should use after the handoff/roam operation has been completed.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Joshi and Zhang in order to 
However, the combination of Joshi and Zhang do not explicitly disclose the monitoring comprises obtaining the conditions from a server of the telecommunication service provider network via an over-the-top web real-time communication application of the first user endpoint device operating in a background of the first user endpoint device on an ongoing basis. That is, the combination Joshi and Zhang particularly discloses monitoring via a real-time communication application but not an over-the-top web real-time communication application of the first user endpoint device.
However, Waxman discloses monitoring, by a processor, conditions in a telecommunication service provider network, wherein the monitoring comprises obtaining the conditions from a server of the telecommunication service provider network via an over-the-top web real-time communication application of the first user endpoint device operating in a background of the first user endpoint device on an ongoing basis (Fig. 1, labels 42 (WebRTC application server reading on “a server”) and 18 (Computing device reading on “the first user endpoint device” and [0040], particularly, “The acquisition agent 12 next determines one or more characteristics of the WebRTC interactive flow 44 based on the peer connection initiation dialogue 50 (block 86). In some embodiments, the characteristics of the WebRTC interactive flow 44 may be determined based on a content of WebRTC session description objects (not shown) exchanged during the peer connection initiation dialogue 50, and/or on HTTP header data, certificates, cryptographic keys, and/or network routing data provided by packets transporting the peer connection initiation dialogue 50.”; WebRTC reading on “an over-the-top web real-time communication application”).


As to claims 19 and 20, they are rejected by a similar rationale set forth in claim 1’s rejection.

As to claim 2, the teachings of Joshi, Zhang and Waxman as combined for the same reasons set forth in claim 1 further discloses the monitoring is performed continuously in a background of the first user endpoint device (Zhang, Abstract; particularly, “The MIMM Client is responsible for determining whether and when a handoff or roaming operation should be initiated by the mobile MID, and which network interface the mobile MID should use after the handoff/roam operation has been completed. The MIMM Client also is responsible for performing mobility-related functions that are required prior and subsequent to the handoff/roam operation. The MIMM Client uses the information received from the MIMM Server in order to make these determinations.”)
 
As to claim 3, the teachings of Joshi, Zhang, and Waxman as combined for the same reasons set forth in claim 1 further discloses the server computes the conditions based on raw data from network elements of the telecommunication service provider network (Joshi, [0032], particularly, “A communications management system may monitor a network device, such as a router, for performance metrics including information regarding utilization of the device itself, such as throughput, and metrics regarding incoming and outgoing data packets,” and Zhang, Abstract)

 As to claim 4, the teachings of Joshi, Zhang, and Waxman as combined for the same reasons set forth in claim 1 further discloses detecting, by the processor, an initiation of the communication session by a user of the first user endpoint device (Joshi, Fig. 2, label 210); and identifying, by the processor, a modality of the communication session (Joshi, [0027], particularly, “QoS call monitor process 22 may track or monitor call quality metrics.” Calls are identified, i.e. “a modality of the communication session.”)

As to claim 5, the teachings of Joshi, Zhang, and Waxman as combined for the same reasons set forth in claim 1 further discloses the modality comprises a voice call (Joshi, [0027]).

As to claim 6, the teachings of Joshi, Zhang, and Waxman as combined for the same reasons set forth in claim 1 further discloses the modality comprises a video call (Joshi, [0014]).

As to claim 9, the teachings of Joshi, Zhang, and Waxman as combined for the same reasons set forth in claim 1 further discloses the initiation of the communication session is detected through a launch of an application for establishing the communication session on the first user endpoint device (Joshi, [0017]; call initiation is through VoIP starting a connection).

As to claim 10, the teachings of Joshi, Zhang, and Waxman as combined for the same reasons set forth in claim 1 further discloses detecting, by the processor, an initiation of the communication session by a user of the second user endpoint device (Joshi, Fig. 2, label 210); and identifying, by the processor, a modality of the communication session (Joshi, [0027], particularly, “QoS call 

As to claim 11, the teachings of Joshi, Zhang, and Waxman as combined for the same reasons set forth in claim 1 further discloses the selecting the first path comprises: ranking, by the processor, a plurality of potential paths comprising at least the path and the second path, wherein each path of the plurality of potential paths is ranked according to an expected performance of the each path under the conditions; and selecting, by the processor, the first path as a path of the plurality of potential paths whose expected performance is best (Joshi, [0021], particularly, “Once the bandwidth limitation is exceeded, the call routing plan specifies one or more additional overflow network path, and in some embodiments ranks each additional overflow network path based on quality of service metrics and routes calls along the overflow network routes according to the overflow rankings while the preferred path's utilization is above the bandwidth limitation.”).

As to claim 12, the teachings of Joshi, Zhang, and Waxman as combined for the same reasons set forth in claim 1 further discloses ranking, by the processor, a plurality of potential paths comprising at least the path and the second path, wherein each path of the plurality of potential paths is ranked according to an expected performance of the each path under the conditions; presenting, by the processor, a number of paths from the plurality of potential paths whose expected performance is best to a user of the first user endpoint device; and receiving, by the processor, a selection of the first path of the number of paths from the user of the first user endpoint device (Joshi, [0021], particularly, “Once the bandwidth limitation is exceeded, the call routing plan specifies one or more additional overflow network path, and in some embodiments 

As to claim 13, the teachings of Joshi, Zhang, and Waxman as combined for the same reasons set forth in claim 1 further discloses the handoff is initiated in a manner that is transparent to a user of the first user endpoint device and a user of the second user endpoint device (Joshi, [0042]; occurs in real time without dropping a VoIP call).

As to claim 14, the teachings of Joshi, Zhang, and Waxman as combined for the same reasons set forth in claim 1 further discloses saving, by the processor, information about the communication session, after the communication session is terminated (Joshi, [0050], particularly, “In certain embodiments, various aspects of the historical network traffic are used to determine a network path change or whether or not to apply the routing modification to the router.”).

As to claim 15, the teachings of Joshi, Zhang, and Waxman as combined for the same reasons set forth in claim 1 further discloses the information comprises a modality of the communication session (Joshi, [0050], particularly, “In certain embodiments, various aspects of the historical network traffic are used to determine a network path change or whether or not to apply the routing modification to the router. For example, historical packet information may include network layer information such as protocol information (e.g., TCP/IP, UDP/IP, and/or FTP) and a destination application that the packet is routed to (e.g., a web server or an FTP server).”).

As to claim 16, the teachings of Joshi, Zhang, and Waxman as combined for the same reasons set forth in claim 1 further discloses the information comprises respective performances of the first path and the second path (Joshi, [0050]; particularly, “In certain embodiments, various aspects of the historical network traffic are used to determine a network path change or whether or not to apply the routing modification to the router”)

As to claim 17, the teachings of Joshi, Zhang, and Waxman as combined for the same reasons set forth in claim 1 further discloses the information is used to select a path for a future communication session (Joshi, [0050]; particularly, “In certain embodiments, various aspects of the historical network traffic are used to determine a network path change or whether or not to apply the routing modification to the router…For example, the system may alert an administrator or may determine that it should not apply the routing configuration based on the change in the path.).

As to claim 18, the teachings of Joshi, Zhang, and Waxman as combined for the same reasons set forth in claim 1 further discloses the first user endpoint device is a mobile phone (Joshi, [0013] and Zhang, [0049]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Zhang, Waxman, and Vivanco et al (US Pat. 8,995,278), hereafter, “Vivanco.”

As to claim 7, the teachings of Joshi, Zhang, and Waxman as combined for the same reasons set forth in claim 1 discloses the parent claim but does not disclose the modality comprises a text message. However Vivanco discloses a modality comprises a text message between two endpoints (Fig. 5, labels 504-514; particularly, “Determine app. Requirement and data rate”; see 

As to claim 8, the teachings of Joshi, Zhang, and Waxman as combined for the same reasons set forth in claim 1 discloses the parent claim but does not disclose the predefined level of performance varies depending on the modality.  However, Vivanco discloses predefined level of performance varies depending on the modality of a communication between two endpoints (Fig. 5, labels 504-514; particularly, “Determine app. Requirement and data rate”; see also column 7, lines 6-28). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Joshi, Zhang, and Waxman with Vivanco in order to provide a system that can manage a broader range of communication types effectively.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452